Name: Commission Regulation (EEC) No 3964/86, of 23 December 1986, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 86 Official Journal of the European Communities No L 365/69 COMMISSION REGULATION (EEC) No 3964/86 of 23 December 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December' 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p . 26 . 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 365/70 Official Journal of the European Communities ' 24. 12. 86 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 ! 15,01 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 113,76 4927 895,61 236,79 777,43 16753 87,00 164253 267,67 8238 1.14 07.01-23 07.01 B II White cabbages and red cabbages 20,14 872 158,23 41,93 13735 2938 15,41 29046 4738 14,69 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 16,33 707 128,59 34,00 111,62 2405 12,49 23584 38,43 11,82 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 52,61 2279 414,25 109,52 359,58 7748 40,24 75972 123,80 38,10 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 3233 67359 110,79 28,87 1.28 07.01-41 07.01-43 07.01 F I Peas 127,62 5528 1004,77 265,65 872,19 18794 97,60 184273 300,29 92,42 130 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 76,39 3308 601,41 159,01 522,05 11249 58,42 110298 179,74 5532 132 ex 07.01-49 ex 07.01 F III Broad beans 30,98 1342 243,94 64,49 211,75 4563 23,69 44738 72^0 22,44 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 6835 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 116,24 5035 915,21 241,97 794,44 17119 88,90 167847 273,52 84,19 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 10,39 450 81,81 21,63 71,01 1530 7,94 15003 24,45 7,52 1.70 07.01-67 ex 07.01 H Garlic 237,80 10300 1872^2 495,00 1 625,17 35021 181,87 343361 559,54 172^2 1.74 ex 07.01-68 ex 07.01 IJ Leeks 37,92 1 642 298,60 78,94 259,20 5585 29,00 54763 89,24 27,46 1.80 07.01 K Asparagus : I \I\\\\ 1.80.1 ex 07.01-71I  green 358,40 15524 2821,65 746,03 244932 52780 274,10 517484 843,29 259,56 1.80.2 ex 07.01-71  other 396,90 17192 3124,80 826,18 2712,47 58451 303,55 573082 933,90 287,45 1.90 07.01-73  07.01 L Artichokes 97,87 4239 770,56 203,73 668,88 14413 74,85 141319 230,29 70,88 1.100 07.01-75 07.01-77 07.01 M Tomatoes 66,37 2875 522,57 138,16 453,61 9775 50,76 95838 156,17 48,07 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 58,70 2542 462,19 122^0 401,20 8645 44,89 84766 138,13 42,51 1.112 07.01-85 07.01 Q II Chantarelles 980,32 42351 7692,52 2040,56 6683,79 138121 751,05 1412739 2305,65 717,96 1.118 07.01-91 07.01 R Fennel 28,51 1234 224,45 5934 194,83 4198 21,80 41164 67,08 20,64 1.120 07.01-93 07.01 S Sweet peppers 85,53 3704 673,37 178,03 584,51 12595 65,41 123494 20 1,24 61,94 1.130 07.01-97 07.01 Til Aubergines 69,03 2990 543,50 143,70 471,78 10166 52,79 99677 162,43 49,99 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 34,23 1 482 269,52 71,26 233,96 5041 26,18 49430 80,55 24,79 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 48,21 2088 379,62 100,36 329,52 7101 36,87 69621 113,45 34,92 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 87,95 3810 692,48 183,08 601,11 12953 67,26 127000 206,96 63,70 2.10 08.01-31 ex 08.01 B Bananas, fresh 46,38 2009 365,18 96,55 316,99 6830 35,47 66974 109,14 33,59 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 56,47 2446 444,63 117,55 385,96 8317 43,19 81545 132,88 40,90 230 ex 08.01-60 ex 08.01 D Avocados, fresh 109,72 4752 863,85 228,40 749,86 16158 83,91 158429 258,17 79,46 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 196,27 8501 1 545,21 408,54 1341,31 28904 150,10 283387 461,81 142,14 2.50 08.02 A I Sweet oranges, fresh : IIIIII||||IIIl|||| 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 24. 12. 86 Official Journal of the European Communities No L 365/71 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 33,26 1440 261,85 69,23 227,30 4898 25,43 48024 78,26 24,08 2.503 08.02-05 08.02-09 08.02-15 08.02-19   others 32,69 1416 257,37 68,04 223,41 4814 25,00 47201 76,92 23,67 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 36,44 1578 286,91 75,85 249,05 5366 27,87 52619 85,74 26,39 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 54,83 2395 435,12 115,65 376,03 7558 41,69 79602 130,32 37,50 2.603 08.02.28 08.02 B I  Clementines 59,11 2560 465,37 123,04 403,96 8705 45,20 85348 139,08 42,80 2.60.4 08.02-34 1 08.02-37 ] ex 08.02 B II  Tangerines and others 116,51 5046 917,29 242,52 796,25 17158 89,10 168230 274,14 84,38 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 38,84 1682 305,81 80,85 265,46 5720 29,70 56086 91,39 28,13 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70\\  white 43,14 1868 339,64 89,80 294,82 6353 32,99 62289 101,50 31,24  2.80.2 ex 08.02-70II  pink 53,22 2305 419,03 110,79 363,73 7838 40,70 76849 125,23 38,54 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 127,96 5543 1 007,47 266,37 874,53 18845 97,86 184767 301,09 92,67 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 71,76 3108 564,99 149,38 490,44 10568 54,88 103618 168,85 51,97 235 08.05-50 08.05 C Chestnuts 91,62 3968 721,34 190,71 626,15 13493 70,07 132292 215,58 66,35 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 40,45 1752 318,47 84,20 276,44 5957 30,93 58406 95,18 29,29 2.110 08.06-33 I I \ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 55,36 2395 434,47 115,38 377,57 7802 42,35 79815 130,40 40,29 2.120 08.07-10 08.07 A Apricots 202,06 8752 1 590,86 420,61 1 380,94 29757 154,53 291760 475,45 146,34 2.130 ex 08.07-32 ex 08.07 B Peaches 287,32 12445 2262,03 598,07 1 963,55 42312 219,73 414852 676,04 208,08 2.140 ex 08.07-32 ex 08.07 B Nectarines 200,98 8705 1 582,32 418,35 1 373,53 29598 153,71 290194 472,90 145,55 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 62,99 130463 214,04 56,65 2.160 08.07-71 1 08.07-75 1 08.07 D Plums 313,25 13568 2466,17 652,04 2140,75 46131 239,56 452290 737,05 226,86 2.170 08.08-11 1 08.08-15 ] 08.08 A Strawberries 310,49 13449 2444,44 646,29 2121,88 45724 237,45 448304 730,56 224,86 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5710 1044,19 275,73 902,34 18106 100,19 190076 311,13 90,10 2.180 08.09-11 ex 08.09 Water melons 22,75 991 181,21 47,85 156,59 3142 17,38 32987 53,99 15,63 2.190 ex 08.09 Melons (other than water melons) : 1 I 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 68,50 2967 539,28 142,58 468,12 10087 52,38 98904 161,17 49,60 2.190.2 ex 08.09-19  other 116,78 5058 919,43 243,09 798,11 17198 89,31 168622 274,78 84,57 2.195 ex 08.09-90 ex 08.09 Pomegranates 82,75 3584 651,49 172,25 565,53 12186 63,28 119483 194,71 59,93 2.200 ex 08.09-90 ex 08.09 Kiwis 192,78 8350 1 517,77 401,29 1317,49 28390 147,43 278355 453,61 139,61 2.202 ex 08.09-90 ex 08.09 Khakis 103,39 4478 813,97 215,21 706,56 15225 79,07 149280 243,26 74,87 2.203 ex 08.09-90 ex 08.09 Lychees 255,03 11047 2007,86 530,86 1 742,92 37558 195,04 368237 | 600,08 184,70